OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308,CAPITOL STATION, AUSTIN, TEXAS 78711



           STATS                                         -}   ~<*V^ V lt»rw PITNEY BOWES
           PENALTY FOR                                                                     55
                                                         02 1R
                                                         0002003152         OCT24 2014

PIERCE, MILYN ALEAHA Tr, Ct. Nb. 1^^^l-eW(ifFROM zlW^Si,^4-01
On this day, the application for 11 07 Writ of Habeas Corpus has been received
and presented to the Court.        -   -
                                                                       Abel Acosta, Clerk

                              MILYN ALEAHA PIERCE



                                                                      Y    UTF

                          D^'Mr^